 Case 3:19-cv-00657-JPG Document 45 Filed 10/06/20 Page 1 of 2 Page ID #125




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ILLINOIS


 UNITED STATES OF AMERICA,
 Plaintiff,

 v.                                                                    Case No. 19–CV–00657–JPG

 $18,340.00 IN UNITED STATES
 CURRENCY,
 Defendant.

                         JUDGMENT & DECREE FOR FORFEITURE

       This is a civil asset-forfeiture case. Before the Court is the Government’s Motion for

Judgment of Forfeiture. (ECF No. 44).

       In June 2019, the Government filed a Verified Complaint for Forfeiture against Defendant,

described as $18,340.00 in United States Currency (Doc. 1). (ECF No. 1). The Complaint alleges

that the currency constitutes money furnished or intended to be furnished by a person in exchange

for a controlled substance, or proceeds traceable to such an exchange, or money used to facilitate

a violation of 21 U.S.C. § 801, et seq., and is thus subject to forfeiture to the United States under

21 U.S.C. § 881(a)(6).

       After process was fully issued and returned according to law, a warrant of arrest was issued

by the Clerk of Court; and the U.S. Marshals Service seized the property on July 11, 2019. (ECF

No. 11). Notice of this action was also published on an official government website

(www.forfeiture.gov) for at least 30 consecutive days, beginning June 21, 2019. (ECF No. 41).

And on October 1, 2020, the Clerk of Court entered default as to Peyman Pourpezeshk, Shawn

Barto and all interested parties except Pasha Pourpezeshk (ECF No. 43).

       On August 2, 2019, Pasha Pourpezeshk, through his attorney, filed a claim and an amended

claim to the subject matter property (ECF Nos. 6–7).
 Case 3:19-cv-00657-JPG Document 45 Filed 10/06/20 Page 2 of 2 Page ID #126




       The litigants ultimately reached a settlement and a Stipulated Order for Forfeiture and

Return of Property was filed on September 15, 2020, wherein Pasha Pourpezeshk agreed to the

forfeiture of $11,840, with the remaining $6,500 to be returned to him through his attorney,

Benedict Song. (ECF No. 40).

       Default judgment is hereby entered against all interested parties and in favor of the

Government under Federal Rule of Civil Procedure 55(b). The defendant-property, described as

$11,840 in United States Currency, is hereby ordered forfeited to the United States of America.

No right, title, or interest in the property shall exist in any other party. The property must be

disposed of according to law by the U.S. Marshal.

       IT IS SO ORDERED.

Dated: October 6, 2020
                                                     s/J. Phil Gilbert
                                                    J. PHIL GILBERT
                                                    UNITED STATES DISTRICT JUDGE




                                            —2—
